DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 23, 24 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 20150279037 A1) and Kim et al. (US 20130176255) in view of Curry et al (US 20140089388).

As per claim 1, Griffin discloses
receiving, by a presentation server via a network, an image captured by a presentation device executing a presentation application in a presentation mode responsive to selection of the presentation mode from a plurality of selectable modes including the presentation mode and a screen mode, wherein the image is captured via a function accessed via the presentation mode, wherein the image depicts an array of display devices executing the presentation application in the screen mode responsive to selection of the screen mode from the plurality of selectable modes, wherein the image further depicts a unique device identifier and an orientation identifier presented by each display device of the array via the screen mode (Griffin et al., [0048-0053], See Figs. 4-8, The device taking an image of the displays can be considered in a presentation mode and the displays with the QR codes can be considered as in a screen mode executing the QR code. The corner markers can be considered as the orientation identifiers. The image is taken from a device is sent to a server for analysis. The image taken would be a function of the presentation mode device.); 
analyzing the image by the presentation server when executed by one or more computer processors to determine a relative position, an orientation, and a size of each display device of the array, including determining, based on the unique device identifier presented by a respective display device, physical dimensions of at least a display screen of the respective display device (Griffin et al., [0048, 0051-0053], See Figs. 4, 7 and 8, Image analysis would determine display placement/positioning and size of the displays within the video-wall canvas. The unique identifier is used in combination with the camera to determine the size of the display in , 
wherein based upon the relative position, orientation, and the size of each display device, the presentation server generates, for the respective display device, a respective partition of the content and transmits the respective partition to the presentation application in the screen mode executing on the respective display device (Griffin et al., [0022, 0029, 0051-0052], See Fig. 7, The content is processed based on the display placement/positioning and size of the video-wall canvas.), but fails to disclose responsive to selection of the presentation mode from a plurality of selectable modes including the presentation mode and a screen mode and responsive to selection of the screen mode from the plurality of selectable modes and associating, by the presentation server, the presentation device and the array of display devices with a session identifiable via a session identifier and transmits the session identifier.
However, Kim discloses responsive to selection of the presentation mode from a plurality of selectable modes including the presentation mode and a screen mode and responsive to selection of the screen mode from the plurality of selectable modes (Kim et al., [0050-0051], See Figs. 1b-1c, The devices have selectable options to be the main device or subsidiary device options.). Griffin in view of Kim are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to select between two modes for the plurality of devices for 
However, Curry discloses associating, by the presentation server, the presentation device and the array of display devices with a session identifiable via a session identifier and transmits the session identifier ([0059]). Griffin and Kim in view of Curry are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the server device send a session identifier to the client devices. The session identifier would enable a secure connection for the application and ignore inadvertent other data ([0059]).

As per claim 3, claim 1 is incorporated and Griffin discloses
the presentation server is configured to provide a cloud-based presentation service (Griffin et al., [0025, 0033, 0049], The server may be remote relative to the mobile device with the camera. The server receives the image for analysis to help process an image into sub-images for the video-wall.).

As per claim 6, claim 1 is incorporated and Griffin discloses
determining, by the presentation server, positioning of the orientation identifier presented by one display device of the array relative to the orientation identifier presented by at least one other display device in the display device array (Griffin et al., [0026, 0048], The corner markers would help with determining spacial positioning of the displays with each other.).

As per claim 23, claim 1 is incorporated and Griffin discloses
the respective partition received by at least one display device of the array is stretched, centered, shifted, or rotated when displayed (Griffin et al., [0051-0052], The sub-image can be a rotated image.).

As per claim 24, claim 1 is incorporated and Griffin fails to disclose wherein the presentation device and each display device comprises a respective mobile device.
	However, Kim discloses wherein the presentation device and each display device comprises a respective mobile device (Kim et al., [0050-0051], See Figs. 1b-1c, The devices have selectable options to be the main device or subsidiary device options.). Griffin in view of Kim are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have select which device of a plurality of devices is the main device and select the rest as subsidiary. Griffin would have the option to have a main device taking the image and the other devices displaying the image for the picture to be taken. The selection of a main device would enable control and a logic hierarchy for the plurality of devices.

As per claim 29, claim 1 is incorporated and
	 the content is specified via the presentation application in the presentation mode (Griffin et al., [0052], The system outputs content to the display devices.).

As per claim 30, claim 1 is incorporated and Griffin as modified discloses
the presentation application in the screen mode executing on each display device display the respective partition transmitted to the respective display device ([0051-0052]).

As per claim 31, claim 1 is incorporated and Griffin discloses
the content comprises video content ([0028-0030], The video wall would be able to display video content.).

Claims 11, 12, 14, 25, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., Kim et al. and Fei et al. (US 20140293017 A1) in view of Curry et al..

As per claim 11, Griffin discloses
presenting a unique device identifier and an orientation identifier by each display device of an array of display devices executing a presentation application in a screen mode responsive to selection of the screen mode from a plurality of selectable modes including the screen mode and a presentation mode, wherein the image depicting the array is captured by a presentation device executing the presentation application in the presentation mode responsive to selection of the presentation mode from the plurality of selectable modes, wherein the unique device identifier and the orientation identifier are presented via the screen mode, wherein the image further depicts the unique device identifier an the orientation identifier of each display device of the array, wherein the image is captured via a function accessed via the presentation mode, wherein the image is transmitted from the presentation application in the presentation mode to a presentation server via a network (Griffin et al., [0048-0053], See Figs. 4-8, The device taking an image of the displays can be considered in a presentation mode and the displays with the QR codes can be considered as in a screen mode executing the presentation application. The corner markers can be considered as the orientation identifiers. The image can be transmitted from the image taking device to a server for image analysis.); and 
at each display device of the array, receiving a respective partition of the content, the respective partition being commensurate with an orientation and the size of the respective display device, wherein the respective partition is generated by a presentation server, wherein the orientation is determined by the presentation server and based on the upon the orientation identifier presented by the respective display device (Griffin et al., [0015, 0026, 0051-0052], The image would be processed and output based on the display being in the video-wall and the position of the display), but fails to disclose responsive to selection of the presentation mode from a plurality of selectable modes including the presentation mode and a screen mode and responsive to selection of the screen mode from the plurality of selectable modes and the unique device identifier is configured to be used to determine a size of a respective display device, including physical dimensions of at least a display screen of the respective display device and the size is determined by the presentation server and based upon the unique device identifier presented by the respective display device and wherein the presentation device and the array of display devices are associated, by the presentation server, with a session identifiable via a session identifier and receiving the session identifier.
However, Kim discloses responsive to selection of the presentation mode from a plurality of selectable modes including the presentation mode and a screen mode and responsive to selection of the screen mode from the plurality of selectable modes (Kim et al., [0050-0051], See Figs. 1b-1c, The devices have selectable options to be the main device or subsidiary device options.). Griffin in view of Kim are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have select which device of a plurality of devices is the main device and select the rest as subsidiary. Griffin would have the option to have a main device taking the image and the other devices displaying the image for the picture to be taken. The selection of a main device would enable control and a logic hierarchy for the plurality of devices.
However, Fei discloses the unique device identifier is configured to be used to determine a size of a respective display device, including physical dimensions of at least a display screen of the respective display device and the size is determined by the presentation server and based upon the unique device identifier presented by the respective display device. (Fei et al., [0056], The size of the display can be incorporated into the QR code.). Griffin and Kim in view of Fei are 
However, Curry discloses wherein the presentation device and the array of display devices are associated, by the presentation server, with a session identifiable via a session identifier and receiving the session identifier ([0059]). Griffin, Kim and Fei in view of Curry are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the server device send a session identifier to the client devices. The session identifier would enable a secure connection for the application and ignore inadvertent other data ([0059]).

As per claim 12, claim 11 is incorporated and Griffin in view of Fei discloses
data linked to the unique device identifier specifies the physical dimensions of at least the display screen of the respective display devices (Fei et al., [0056], The size of the display can be incorporated into the QR code.). Griffin and Kim in view of Fei are analogous art pertaining to multiple displays. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the display device size information into Griffin’s QR code. The display size information is important for displaying images using multiple displays simultaneously (Fei et al., [0001, 0051-0056]).

As per claim 14, claim 11 is incorporated and Griffin discloses
the respective partition received by at least one display device of the array is stretched, centered, shifted, or rotated when displayed (Griffin et al., [0051-0052], The sub-image can be a rotated image.).

As per claim 25, claim 11 is incorporated and Griffin fails to disclose each of the presentation mode and the screen mode is selectable on the presentation device and on each display device of the array, and wherein the presentation device and each display device comprises a respective mobile device.
However, Kim discloses each of the presentation mode and the screen mode is selectable on the presentation device and on each display device of the array, and wherein the presentation device and each display device comprises a respective mobile device (Kim et al., [0050-0051], See Figs. 1b-1c, The devices have selectable options to be the main device or subsidiary device options.). Griffin in view of Kim are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have select which device of a plurality of devices is the main device and select the rest as subsidiary. Griffin would have the option to have a main device taking the image and the other devices displaying the image for the picture to be taken. The selection of a main device would enable control and a logic hierarchy for the plurality of devices.


	 the content is specified via the presentation application in the presentation mode (Griffin et al., [0052], The system outputs content to the display devices.).

As per claim 33, claim 11 is incorporated and Griffin as modified discloses
the presentation application in the screen mode executing on each display device display the respective partition transmitted to the respective display device ([0051-0052]).

Claims 17, 19, 26, 28, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., Fei et al. and Kim et al. in view of Curry et al.

As per claim 17, Griffin discloses
an array of display devices executing a presentation application in a screen mode responsive to selection of the screen mode from a plurality of selectable modes including the screen mode and a presentation mode; and a presentation device executing the presentation application in a presentation mode responsive to selection of the presentation mode from the plurality of selectable modes, wherein the application in the presentation mode is configured to capture an image depicting the array, wherein the image further depicts a unique device identifier and an orientation identifier presented by each display device of the array via the screen mode, wherein the image is captured via a function accessed via the presentation mode, and wherein the image is transmitted from the presentation application in the presentation mode to a presentation server via a network (Griffin et al., [0028, 0048-0053], See Figs. 4-8, A mobile device with a camera would take an image of a plurality of displays. A unique identifier such as a QR code may be displayed. The device taking an image of the displays can be considered in a presentation mode executing a presentation application and the displays with the QR codes can be considered as in a screen mode executing the presentation application. The corner markers can be considered as the orientation identifiers. The image can be transmitted from the image taking device to a server for image analysis.); and 
each display device of the array is configured to receive a respective partition of the content, wherein the respective partition is generated by the presentation server, and wherein the respective partition is generated based upon a relative position, an orientation, and a size of the respective display device (Griffin et al., [0028, 0051-0053], See Figs. 7 and 8, Image analysis would determine display placement/positioning and size of the displays within the video-wall canvas. The sub-image would be based on the plurality of display positions and sizes.);
wherein the orientation is determined by the presentation server and based upon the orientation identifier presented by the respective display devices (Griffin et al., [0048-0053], See Figs. 4-8, The server would determine the orientation.) 
the identity of each device being determined based on the unique identifier associated with the display device (Griffin et al., [0048], The unique identifier such as a QR code with image analysis would determine the identity of individual displays.), but fails to disclose the size of each display device of the array is determined by the presentation server and based upon an identity of the respective display device, wherein the identity of the respective device is determined based on the unique identifier presented by the respective display device, and wherein the identity of the respective display device is correlated with data indicative of physical dimensions of at least a display screen of the respective display devices and responsive to selection of the screen mode from a plurality of selectable modes including the screen mode and a presentation mode and responsive to selection of the presentation mode from the plurality of selectable modes and wherein the presentation device and the array of display devices are associated, by the presentation server, with a session identifiable via a session identifier and receive the session identifier.
However, Fei discloses the size of each display device of the array is determined by the presentation server and based upon an identity of the respective display device, wherein the identity of the respective device is determined based on the unique identifier presented by the respective display device, and wherein the identity of the respective display device is correlated with data indicative of physical dimensions of at least a display screen of the respective display devices (Fei et al., [0056], The size of the display can be incorporated into the QR code.). Griffin in view of Fei are analogous art pertaining to multiple displays. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the display device size information into Griffin’s QR code. The display size information is important for displaying images using multiple displays simultaneously (Fei et al., [0001, 0051-0056]).
responsive to selection of the screen mode from a plurality of selectable modes including the screen mode and a presentation mode and responsive to selection of the presentation mode from the plurality of selectable modes (Kim et al., [0050-0051], See Figs. 1b-1c, The devices have selectable options to be the main device or subsidiary device options.). Griffin and Fei in view of Kim are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have select which device of a plurality of devices is the main device and select the rest as subsidiary. Griffin would have the option to have a main device taking the image and the other devices displaying the image for the picture to be taken. The selection of a main device would enable control and a logic hierarchy for the plurality of devices.
However, Curry discloses wherein the presentation device and the array of display devices are associated, by the presentation server, with a session identifiable via a session identifier and receive the session identifier ([0059]). Griffin, Fei and Kim in view of Curry are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the server device send a session identifier to the client devices. The session identifier would enable a secure connection for the application and ignore inadvertent other data ([0059]).


As per claim 19, claim 17 is incorporated and Griffin discloses
the relative position is determined by the presentation server and based on the image (Griffin et al., [0048], An image of the plurality of displays with different QR codes and corner markers would determine the positon each display.).

As per claim 26, claim 17 is incorporated and Griffin discloses
the respective partition received by at least one portion of the content is stretched, centered, shifted, or rotated when displayed (Griffin et al., [0051-0052], The sub-image can be a rotated image.).

As per claim 28, claim 17 is incorporated and Griffin fails to wherein the presentation device and each display device comprises a respective mobile device.
However, Kim discloses each of the presentation mode and the screen mode is selectable on the presentation device and on each display device of the array, and wherein the presentation device and each display device comprises a respective mobile device (Kim et al., [0050-0051], See Figs. 1b-1c, The devices have selectable options to be the main device or subsidiary device options.). Griffin and Fei in view of Kim are analogous art pertaining to a plurality of display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have select which device of a plurality of devices is the main device and select the rest as subsidiary. Griffin would have the option to have a main device taking the image and the other devices displaying the image for the picture to be taken. The selection of a main device would enable control and a logic hierarchy for the plurality of devices.

As per claim 34, claim 17 is incorporated and
	 the content is specified via the presentation application in the presentation mode (Griffin et al., [0052], The system outputs content to the display devices.).

As per claim 35, claim 17 is incorporated and Griffin as modified discloses
the presentation application in the screen mode executing on each display device display the respective partition transmitted to the respective display device ([0051-0052]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/
Examiner, Art Unit 2624

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624